Citation Nr: 1604690	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an increased initial disability rating for residuals of a traumatic brain injury and bipolar I disorder.

2.  Entitlement to an increased initial disability rating for post-concussion headache syndrome.


REPRESENTATION

Veteran represented by:	Karl Kezmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1975 and from December 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2007 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2012, the Veteran presented sworn testimony during a personal hearing in Chicago, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a February 2013 Board decision, the claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in October 2015.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issues of entitlement to increased ratings for residuals of a traumatic brain injury and bipolar I disorders, and post-concussion headache syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the matters on appeal and they are dismissed.


ORDER

The appeal of the issue of entitlement to an increased initial rating for residuals of traumatic brain injury and bipolar I disorder is dismissed.

The appeal of the issue of entitlement to an increased initial rating for post-concussion headache syndrome is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


